Citation Nr: 0501168	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  00-20 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for a dental disorder 
due to trauma.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as helicobactor with spastic colon, colon 
polyps, and ascaris lumbricoides.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1950 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In February 2001, the veteran was afforded a hearing at the 
Montgomery RO before a Decision Review Officer.  

In November 2003, the matter was remanded pursuant to a 
decision by the United States Court of Appeals for the 
Federal Circuit.  It is now once again before the Board for 
disposition.  


REMAND

The Board initially notes that legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Here, the veteran has not been issued a VCAA letter and, 
thus, he has not been informed of the evidence necessary to 
establish entitlement to service connection for a bilateral 
eye disability, service connection for a dental disorder due 
to trauma, and service connection for a gastrointestinal 
disorder, claimed as helicobactor with spastic colon, colon 
polyps, and ascaris lumbricoides.  Nor has the veteran been 
apprised of VA's statutory duty to assist the veteran under 
the VCAA.  Under the circumstances, the Board has determined 
that it cannot issue a decision on the appellant's claim 
without prejudicing his right to due process under law.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
therefore concludes that due process considerations mandate 
that the RO must consider the appellant's claims under the 
legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO is specifically 
directed to issue the veteran a letter 
informing him of the evidence necessary 
to establish entitlement to service 
connection for a bilateral eye 
disability, service connection for a 
dental disorder due to trauma, and 
service connection for a gastrointestinal 
disorder, claimed as helicobactor with 
spastic colon, colon polyps, and ascaris 
lumbricoides, as well as informing the 
veteran of VA's statutory duty to assist 
the veteran under the VCAA.  In this 
regard, the RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




